Citation Nr: 0601689	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for a left 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, and from October 1984 to July 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO increased the rating for the veteran's left 
shoulder disability from 10 percent to 20 percent.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's left shoulder disability, status post three 
surgeries, is manifested by shoulder pain, weakness, and 
limitation of motion, but without limitation of  motion to 25 
degrees from the side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in May 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.

VA has conducted appropriate development of evidence relevant 
to this case.  The Board notes that the veteran underwent a 
third surgery on his left shoulder in April 2001, and that 
the assembled medical records do not include findings as to 
the range of motion of the veteran's left shoulder since that 
surgery.  In July 2005, the veteran reported for a VA 
examination of his left shoulder.  Early in the examination, 
however, he experienced severe pain with examination of his 
left hand and wrist, and the examination was discontinued 
before the range of motion of the shoulder was measured.  A 
measurement of that range of motion would be relevant to the 
appealed rating for the shoulder disability; but the 
measurement was not obtained in light of the veteran's 
objections and the concurrence of the examining physician.  
The Board is satisfied that VA has secured pertinent evidence 
that was possible to obtain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the May 2004 VCAA letter after the 
initial adverse rating decision of February 1998.  VA 
followed proper procedures, however, in subsequent actions.  
After the Board remanded the case in August 2003, VA provided 
the required notice in May 2004.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Left Shoulder Rating

The veteran has a service-connected left shoulder disability 
residual to injury of the shoulder in a motor vehicle 
accident during service.  He is seeking a disability rating 
higher than the 20 percent rating that is currently assigned.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The veteran is right handed.  He sustained injury, with 
acromioclavicular (AC) joint separation, in his left shoulder 
in a motor vehicle accident in service in 1982 or 1983.  In 
December 1983, he underwent surgery, including a Mumford 
procedure, on the shoulder.  When he was examined for 
separation in May 1984 for separation from his first period 
of service, it was noted that he was still on profile from 
the December 1983 left shoulder surgery.

On VA examination in April 1987, x-rays showed AC joint 
separation and changes of the clavicle secondary to old 
fracture dislocation involving the left AC joint.  The 
veteran reported pain in his shoulder muscles, tightness when 
elevating the left arm, and numbness and weakness of the left 
arm.  The examiner found that motion of the veteran's left 
shoulder was within normal limits, but that there was pain 
with motion, especially with abduction.

Medical records from 1996 reflect that the veteran had 
considerable trouble with his left shoulder, with snapping 
and popping and findings consistent with impingement 
tendonitis.  In March 1996, he had another surgery, a 
decompressive acromioplasty, on his left shoulder.  He had 
outpatient follow-up treatment after the surgery.

From November 1997 forward, the RO has evaluated the 
veteran's left shoulder disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, limitation of motion 
of the minor arm is rated at 20 percent if limited to 
shoulder level or midway between the side and shoulder, and 
at 30 percent if limited to 25 degrees from the side.

In December 1997, magnetic resonance imaging (MRI) of the 
veteran's left shoulder showed that the rotator cuff was 
intact.  X-rays taken in January 1998 showed distal clavicle 
resection, and at least two osteophytes or bone fragments 
inferior to the distal clavicle.  In February 1998, results 
of electromyography (EMG) testing of the veteran's left upper 
extremity were normal except for a borderline drop in 
conduction across the elbow.  In April 1998, EMG showed left 
cubital tunnel syndrome, compression of the ulnar nerve, and 
the veteran was given a cubital tunnel splint for use at 
night.

In April 1998, the veteran had a hearing before a hearing 
officer at the RO.  He reported tightness and sharp pain in 
his left shoulder.  He stated that he had pain with motion of 
his shoulder, and limitation of motion of the shoulder.  He 
indicated that he avoided lifting more than five pounds with 
his left arm, because doing so put a strain on that shoulder.  
He reported that he had swelling in the shoulder after 
activity, including his work as a truck driver.  He also 
stated that he had numbness in his left arm and fingers.  He 
related that he took medication multiple times per day for 
pain in his left shoulder.  He reported that he wore a brace 
on the arm while sleeping at night.  He indicated that his 
doctor had told him that, because of his left shoulder 
disability, he probably should not work driving a truck.

In May 1998, the results of EMG testing of veteran's left 
upper extremity were normal.

On VA examination in June 1998, the veteran reported pain in 
his left shoulder with attempted lifting.  He also reported 
weakness, numbness, and tingling in his left arm and hand.  
On examination, the left shoulder muscles and joints were 
tender on palpation.  There was extreme tenderness of the 
acromion.  The active ranges of motion included to 95 degrees 
of forward elevation and 95 degrees of abduction.

On VA neurological examination in June 1998, the veteran 
reported persistent numbness and tingling in his left arm and 
hand.  He reported daily pain in his left shoulder.  On 
examination, the veteran reported decreased light touch and 
pin prick sensation in a diffuse distribution over the entire 
left arm, in no particular dermatomal pattern.  On motor 
examination, the examiner found normal tone, strength, and 
bulk in both upper extremities.  The examiner indicated that 
the examination findings did not provide evidence of any 
nerve injury.

In December 1998, the veteran reported chronic pain in his 
left shoulder.  Treatment notes from January 2000 reflect 
that the veteran had been on pain medication for his left 
shoulder disorder for five years.  In June 2000, EMG results 
were normal.

On VA examination in July 2000, the veteran reported constant 
left shoulder pain that limited his activities.  He stated 
that any activities above shoulder level were extremely 
painful and difficult.  He indicated that he had difficulty 
brushing his teeth or doing any significant lifting.  He 
reported that pain in his left shoulder and elbow were 
worsened by driving or lifting.  He stated that he had 
numbness and tingling over his whole left arm and over his 
back and chest.

On examination, there was pain on palpation of the acromion 
and the distal clavicle.  Active ranges of motion of the left 
shoulder included to 110 degrees of forward flexion and 45 
degrees of external rotation.  Additional passive forward 
flexion produced a great deal of pain.  There was pain with 
resisted abduction.  Strength was good with external rotation 
and abduction, but the veteran broke away from those motions 
due to pain.  Motor examination showed normal muscle bulk, 
tone, and strength, with some giveaway weakness in the left 
upper extremity.  There was decreased sensation to light 
touch and pin prick on the left arm, and on the back and 
chest, with no clear dermatomal pattern.  One examiner found 
that there was no evidence of any neurological abnormality.  
Another examiner stated that further surgery to address the 
ongoing left shoulder pain should be considered.

In August 2000, x-rays of the left shoulder showed evidence 
of previous clavicular surgery, with no significant change 
compared to x-rays taken in 1998.

On VA examination in September 2000, the veteran reported 
that his left arm ached with his work driving a truck.  He 
indicated that he could not abduct that arm past 90 degrees 
because of burning and pulling pain.  He reported that he had 
flare-ups of pain several times per day, and could not use 
his left arm for one to two hours with each flare-up.  He 
stated that he was generally limited to activity that he 
could perform with his right arm only.  On examination, the 
left shoulder had active forward flexion to 135 degrees.  
There was pain with palpation of the shoulder area and with 
certain motions of the shoulder.  The examiner found that the 
veteran had a tremendous amount of disability, and inability 
to use his left arm.  The examiner found signs of possible 
cervical spine disorder.  Cervical spine x-rays and MRI 
performed in October 2000 were normal.

In a November 2000 consultation with a private surgeon, the 
veteran reported left shoulder pain, and intermittent 
numbness in the left arm, hand, and fingers.  He indicated 
that he was working as a truck driver, but that he could not 
use his left hand overhead, and could not lift things with 
his left hand.  On examination, forward flexion of the 
shoulder was limited to 120 degrees, and abduction was 
limited to 90 degrees.  Neurological tests showed left 
cubital tunnel syndrome.

In December 2000, the veteran reported that he could not pick 
things up or drive using his left arm.

In January 2001, MRI of the left shoulder showed prior 
surgery with post-operative changes.  There was no evidence 
of rotator cuff tear.  The report of EMG performed in January 
2001 showed normal results, with no evidence of left median 
nerve or left ulnar nerve entrapment, and no evidence of left 
cervical radiculopathy or plexopathy.  Later in January 2001, 
a private orthopedic surgeon reported that MRI had shown 
degenerative changes of the veteran's left AC region, and EMG 
had shown intact peripheral and brachial plexus nerves.  The 
surgeon recommended shoulder surgery.

In April 2001, the veteran underwent another left shoulder 
surgery, with acromioplasty, bursectomy, and distal clavicle 
excision.  Two weeks after the surgery, he reported excellent 
relief of his pain.  A month after the surgery, the surgeon 
approved the veteran's request for clearance for return to 
work.

The veteran was scheduled for a VA examination in July 2005.  
He reported that, following the April 2001 surgery, he had 
initially had a decrease in left shoulder pain and an 
increase in range of motion of the shoulder.  He stated that 
the pain had been returning over recent years, and was 
gradually worsening.  He reported that he could not lift over 
ten pounds over his head.  He indicated that he worked as a 
truck driver, and he did not have trouble driving his truck.  
The physician began the examination by examining the 
veteran's left hand and wrist.  The veteran had severe 
tenderness over the joints of his left fingers and hand, and 
he experienced severe pain at movement of the left wrist.  
The physician and the veteran agreed to stop the examination 
due to pain.  Planned x-rays were not performed.

Medical records have not shown that the veteran's left 
shoulder disability limits motion of his arm to 25 degrees 
from his side, as would warrant a 30 percent rating under 
Diagnostic Code 5201.  There is evidence of pain on motion of 
the left arm, some weakness of the shoulder, and limitation 
of function of the shoulder and arm due to shoulder pain.  
Those symptoms, however, have not been shown to limit 
function of the veteran's left shoulder and arm to an extent 
equivalent to limitation of motion of the arm to 25 degrees 
from his side.  Thus, a 30 percent rating is not warranted 
even with consideration of those factors.

In addition to pain, weakness, and limitation of function in 
his left shoulder, the veteran has also reported numbness and 
tingling in his left arm and hand.  Neurological testing and 
evaluation has in some instances led to findings of left 
cubital tunnel syndrome, and in other instances led to no 
finding of neurological disorder.  There has been no medical 
finding of a disorder of the nerves of the shoulder area.  No 
physician has attributed left cubital tunnel syndrome to the 
residuals of the veteran's left shoulder injury and 
surgeries.  Thus, it is not appropriate to consider the 
veteran's neurological symptoms in evaluating his left 
shoulder disability.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  Since service, the veteran has had two additional 
surgeries on his left shoulder.  He was awarded a temporary 
100 percent rating during convalescence following each of 
those surgeries.  Outside of those periods, he has not 
required hospital treatment for his left shoulder disability.  
In most treatment visits and examinations, the veteran has 
reported that his left shoulder problem has not interfered 
with his work as a truck driver.  In a few instances, he has 
stated that left shoulder and arm symptoms interfered with 
that work.  Overall, the evidence indicates that, except 
following surgeries, the veteran's left shoulder disability 
has not interfered with his employment to a marked extent.  
The Board finds that the veteran's left shoulder disability 
picture does not have exceptional factors that make it 
impractical to apply the criteria of regular rating 
schedular.  In evaluating his left shoulder, then, it is not 
necessary to refer the case to the appropriate official for 
consideration of an extraschedular rating.

ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disability is denied.



____________________________________________
V. L. Jordan.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


